Examiner’s Comment


The response dated September 15, 2020 has been considered.

The amendments to the drawings clearly and consistently show the claim, therefore the rejection under 35 U.S.C. 112 (a) and (b) and 35 U.S.C. 112(a) is withdrawn.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

It is understood by the examiner, in light of the applicant’s amendment to the drawings to delete Figs. 7, that the description of Fig. 7 in the specification should also be deleted accordingly. Therefore, the following amendment is made to the specification. See MPEP 1302.04

Specification
The specification is to be amended to delete [FIG. 7 is a bottom plan view thereof.].

Allowable Subject Matter
The sole claim is allowed.

Contact Information

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to W. BRETT MELLIAR whose telephone number is (571) 272-6130. The examiner can normally be reached on Monday through Thursday from 7am to 5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, acting Supervisory Patent Examiner, Marissa Cash can be reach at 571-272-7506 or the examiner’s Supervisor, Lakiya G Rogers, can be reached at telephone number 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/W.B.M/
Examiner, AU 2916

/LAKIYA G ROGERS/Supervisory Patent Examiner, Art Unit 2916